JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-12-00264-CV

                          ETC MARKETING, LTD., Appellant

                                             V.

                 HARRIS COUNTY APPRAISAL DISTRICT, Appellee

   Appeal from the 127th District Court of Harris County. (Tr. Ct. No. 2010-71360).

       This Court today considered a motion for en banc reconsideration filed by appellant
ETC Marketing, Ltd. We order that this Court’s former judgment of January 13, 2015 be
vacated, set aside, and annulled. We further order this Court’s opinion of January 13,
2015 withdrawn. Accordingly, the motion for en banc reconsideration is moot.

       This case is an appeal from the final judgment signed by the trial court on February
29, 2012. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that the trial court’s judgment contains no reversible
error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that the appellant, ETC Marketing, Ltd., pay all appellate costs.

       The Court orders that this decision be certified below for observance.
Judgment rendered May 5, 2015.

Panel consists of Justices Keyes, Higley, and Massengale. Opinion delivered by Justice
Massengale.